Title: From Thomas Jefferson to John Breckinridge, 12 August 1803
From: Jefferson, Thomas
To: Breckinridge, John


          
            
              Dear Sir
            
            Monticello Aug. 12. 03.
          
          The inclosed letter, tho’ directed to you, was intended to me also, was left open with a request that, when perused, I would forward it to you. it gives me occasion to write a word to you on the subject of Louisiana, which being a new one, an interchange of sentiment may produce correct ideas before we are to act on them. our information as to the country is very incompleat: we have taken measures to obtain it full as to the settled part which I hope to recieve in time for Congress. the boundaries which I deem not admitting question are the high lands on the Western side of the Missisipi inclosing all it’s waters, the Missouri of course, and terminating in the line drawn from the Northwestern point of the lake of the woods to the nearest source of the Mispi, as lately settled between Gr. Britain & us. we have some claims to extend on the seacoast Westwardly to the Rio Norte or Bravo, and better to go Eastwardly to the Rio Perdido, between Mobile & Pensacola, the antient boundary of Louisiana. these claims will be a subject of negociation with Spain, and if, as soon as she is at war, we push them strongly with one hand, holding out a price in the other, we shall certainly obtain the Floridas, and all in good time. in the mean while, without waiting for permission, we shall enter into the exercise of the natural right we have always insisted on with Spain; to wit that of a nation holding the upper part of streams, having a right of innocent passage thro’ them to the ocean. we shall prepare her to see us practise on this, & she will not oppose it by force. objections are raising to the Eastward against this vast extent of our boundaries, and propositions are made to exchange Louisiana or a part of it for the Floridas. but, as I have said, we shall get the Floridas without, and I would not give one inch of the waters of the Mispi to any nation, because I see in a light very important to our peace, the exclusive right to it’s navigation, & the admission of no nation into it, but as into the Potomak or Delaware, with our consent & under our police. these Federalists see in this acquisition, the formation of a new confederacy embracing all the waters of the Mispi, on both sides of it, and a separation of it’s Eastern waters from us. these combinations depend on so many circumstances which we cannot foresee, that I place little reliance on them. we have seldom seen neighborhood produce affection among nations. the reverse is almost the universal truth. besides if it should become the great interest of those nations to separate from this, if their happiness should depend on it so strongly as to induce them to go through that convulsion, why should the Atlantic states dread it? but especially why should we, their present inhabitants, take side in such a question? when I view the Atlantic states, procuring for those on the Eastern waters of the Mispi, friendly instead of hostile neighbors on it’s western waters, I do not view it as an Englishman would the procuring future blessings for the French nation with whom he has no relations of blood or affection. the future inhabitants of the Atlantic & Mispi states will be our sons. we leave them in distinct but bordering establishments. we think we see their happiness in their union, & we wish it. events may prove it otherwise; and if they see their interest in separation, why should we take side with our Atlantic rather than our Mispi descendants? it is the elder & the younger son differing. god bless them both, & keep them in union if it be for their good, but separate them if it be better. the inhabited part of Louisiana, from Point coupeé to the sea will of course be immediately a territorial government & soon a state. but above that, the best use we can make of the country for some time will be to give establishments in it to the Indians on the East side of the Mispi in exchange for their present country, and open land offices in the last, & thus make this acquisition the means of filling up the Eastern side instead of drawing off it’s population. when we shall be full on this side, we may lay off a range of states on the Western bank from the head to the mouth, & so range after range, advancing compactly as we multiply.   This treaty must of course be laid before both houses, because both have important functions to exercise respecting it. they I presume will see their duty to their country in ratifying & paying for it, so as to secure a good which would otherwise probably be never again in their power. but I suppose they must then appeal to the nation for an additional article to the constitution, approving & confirming an act which the nation had not previously authorised. the constitution has made no provision for our holding foreign territory, still less for incorporating foreign nations into our union. the Executive in siesing the fugitive occurrence which so much advanced the good of their country, have done an act beyond the constitution. the legislature in casting behind them Metaphysical subtleties, and risking themselves like faithful servants, must ratify & pay for it, and throw themselves on their country for doing for them unauthorised what we know they would have done for themselves had they been in a situation to do it. it is the case of a guardian, investing the money of his ward in purchasing an important adjacent territory; & saying to him when of age, I did this for your good; I pretend to no right to bind you. you may disavow me, and I must get out of the scrape as I can. I thought it my duty to risk myself for you. but we shall not be disavowed by the nation, and their act of indemnity will confirm & not weaken the constitution, by more strongly marking out it’s lines.
          We have nothing later from Europe than the public papers give. I hope yourself & all the Western members will make a sacred point of being at the first day of the meeting of Congress; for vestra res agitur. Accept my affectionate salutations & assurances of esteem & respect.
          
            
              Th: Jefferson
            
          
        